Citation Nr: 1612099	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-34 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1955 to September 1958, from August 14 to 28, 1993, and from April 30, 1994 to August 23, 1994.  He also had additional inactive duty service for the Air National Guard.

This matter comes to the Board of Veteran's Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued the May 2011 denial of service connection for low
back disability, following the Veteran's request that he be scheduled for an
examination in connection with his initial appeal.  A notice of disagreement was
filed in February 2013, a statement of the case was issued in October 2013, and a
substantive appeal was received in December 2013.

In September 2014, the Board remanded the claim for further development.  A review of the record reflects substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's degenerative arthritis of the lumbar spine is related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from a disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303(a).  Active service includes any period of inactive duty training, during which disability or death is incurred or aggravated by injury in the line of duty.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6; Biggins v. Derwinski, 1 Vet. App. 474, 477-78  (1991).  VA may not award service connection for diseases incurred or aggravated in the line of duty during inactive duty training, save for acute myocardial infarction, cardiac arrest, or a cerebrovascular accident.   See 38 U.S.C.A. § 101(24);  Barksdale v. Nicholson, 25 Vet. App. 116, *3 (2007).

To establish entitlement to service-connected compensation benefits, a Veteran must show (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran alleges that his low back disability is due to an automobile accident, which occurred on August 25, 1993 while he was serving on active duty in Panama.  He reports that the vehicle did not have seatbelts, and when the car encountered a uneven section of the road, the Veteran was "catapulted to the top of the car."  He reports that his head struck the roof, leaving an impression of his head in the roof.  He also reports that his back bent and twisted with the impact.  See Buddy Statement; October 2011 and January 2013 Private Medical Opinions.

A service treatment record from August 25, 1993 notes a possible neck and spine injury after the accident.  The Veteran reported pain all of the way down his shoulder blades.  He had limited range of motion in his cervical spine and was diagnosed with a cervical spine contusion.  An August 30, 1993 line of duty determination also supports the Veteran's account of the automobile accident, and notes that the Veteran reported a dull, numbing pain in his neck after the accident.  He had a history of a C-6 neck fracture in 1982, for which he wore a brace for approximately 12 weeks.  

The Veteran reports that the doctor who treated him after his accident ran tests on areas of his upper body, but did not run tests on his lower back.  See October 2011 Private Medical Opinion.  After the accident, the Veteran was excused from PT for four weeks.  See Service Treatment Records.

The Veteran submitted a lay statement from a fellow serviceman in November 2013.  The colleague confirmed the Veteran's report of the automobile accident in August 1993.  He states that when the Veteran returned to the Kentucky Air National Guard base from his deployment, he asked for a recommendation for a good chiropractor.  The colleague recommended two chiropractors and accompanied the Veteran to his initial visits.  He states the Veteran was treated by these chiropractors for his neck and back injuries numerous times.  (The RO attempted to obtain a release from the Veteran in order to obtain these chiropractic records, but the Veteran did not return the release form.)

Service treatment records after the accident primarily note discomfort in the cervical region, numbness and tingling in the arms, and treatment for carpal tunnel syndrome, and do not note complaints of lower back pain.  See, e.g., Service Treatment Records from October 1993 and February 1994.  A November 1993 treatment record notes traumatic arthrosis at C5/C6, status-post C6 fracture.  At a separation examination in December 1995, the Veteran's spine was marked as normal, and he was found qualified for service as a general purpose mechanic.

The Veteran has current diagnoses of degenerative joint disease and degenerative disc disease of the lumbar spine.  See October 2011 Private Medical Opinion at 43 (referencing December 2008 X-ray).  Chiropractic records from 2002 to 2007 show consistent treatment for low back pain.  See Noble Chiropractic Center Records.

The Veteran submitted medical opinions from a private orthopedist, Dr. Q, in December 2011 and February 2013, dated October 2011 and January 2013, respectively.  In the first opinion, Dr. Q recited the Veteran's history of the automobile accident.  Prior to the accident, the Veteran worked as a Paint and Body Specialist while in service.  In this capacity, he worked around, on, and under all types of motor vehicles, and his duties sometimes required lifting, carrying, and supporting parts and materials, often in awkward positions.  He also worked as a member of the advance party to set up evaluation exercises, which included driving heavy equipment, setting up heavy tents, and placing sand bags, weighing 35 to 50 pounds, to protect personnel and equipment.  The Veteran stated that in the three years after his automobile accident, he was no longer assigned duties that required heavy lifting, awkward positions, climbing on heavy equipment, or driving equipment without power steering.  He reported that after retiring from the military, he took a job requiring little physical work, although lifting, stooping, bending, or pulling to reach items caused pain.  He also found subsequent office work involving, sitting, twisting, and standing was painful for his back. 

Dr. Q opined that the Veteran's current low back problems are a direct result of the duties he performed while in service and problems associated with the in-service traumatic automobile accident.  Dr. Q gave a very detailed discussion of several pages about arthritis and its potential causes.  He noted that examination of the Veteran's back showed muscle spasms, restricted mobility, pain at the extremes of motion, and little tenderness.   The Veteran also had radiating pain into his leg.  Range of motion testing and X-rays were reviewed.  Dr. Q opined that the mechanism of injury was either an episode of trauma or a continued mechanical stress of postural or occupational type.  He noted that the lumbosacral area is especially susceptible to injury from torsion, violent flexion or hyperextension of spine, fall upon buttocks, and gravitational stress associated with excessive lordosis.  Either the automobile accident or the constant loading and lifting of very heavy loads while in service could have caused the Veteran's disability.  

After the Veteran's claim of service connection was denied by the RO, Dr. Q provided a supplemental opinion in January 2013.  He stated that car accidents can cause head, neck, and back injuries, including herniated discs.  Such an injury may not be discovered immediately, as doctors do not always order CT scans or MRI scans right away to diagnose disc injuries.  He stated that back nerves, ligaments, and muscles may be traumatized by a car accident in the same way that whiplash injures the neck, and a single incident of trauma can be the beginning of changes that result in a degenerative condition later.  

He also stated that repeated trauma, such as the Veteran's work in the Air Force, can contribute to the development of his low back spine problems.  He noted that after the Veteran's injury, he was not assigned jobs that required heavy lifting, jobs in awkward positions, or otherwise strenuous physical work, yet post-retirement medical records show severe degenerative joint and disc disease of lumbar spine.  He stated that the Veteran also has complaints of bowel and bladder incontinence, which can be a symptom of a spinal injury.  Dr. Q concluded that "without a doubt, . . . service connection for the Veteran's low back degenerative problems should be granted."  He stated that the Veteran's lower back was subjected to repeated major trauma in his active service duties, as well as a single near catastrophic trauma (motor vehicle accident).  Further, after retiring, the Veteran did no engage in any physical activity approximating his military duties and was not in any other car crashes.  As such, Dr. Q found that the Veteran's degenerative lumbar problems are the result of his active service.

The Veteran was afforded a VA examination in September 2013.  The examiner discussed the absence of complaints or treatment for low back pain while the Veteran was in service, particularly noting the August 1993 emergency care report discussing only neck pain after the automobile accident, as well as follow-up visits relating to neck, but not lower back, pain.  The examiner discussed a November 1993 electromyogram and nerve conduction study report showing normal electrical activity with no signs of an acute or chronic neuropathic process or evidence of radiculopathy.  The examiner also noted a December 1995 medical examination finding that the Veteran's spine was normal, that he had full range of motion in his neck, and that he was qualified to continue his duties as a mechanic.  The examiner opined that the Veteran's lower back condition is less likely than not due to or related to the 1993 automobile accident.  He also opined that the claimed lower back condition is less likely than not due to or related to his military service as a mechanic, requiring repeated heavy lifting and carrying loads.  He noted that the December 1995 examination was performed when the Veteran  was 58 years old and still found him fit for duty as a mechanic, which entailed repeated carrying and lifting heavy loads. 

The Board finds the private medical opinions from Dr. Q more probative than the opinion of the VA examiner.  The VA examiner's conclusion relied primarily on the lack of in-service treatment for a lower back disability, which is not fatal to a claim of service connection.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.").  Moreover, in reaching his conclusion, the VA examiner did not address statements from the Veteran and his comrade asserting he did seek private treatment for low back pain shortly after the 1993 automobile accident.  In contrast, Dr. Q carefully considered and documented the Veteran's medical history, including his account of the automobile accident and his duties while in service.  Dr. Q also provided a more extensive and detailed rationale for his conclusion than the VA examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  For these reasons, the Board finds Dr. Q's opinions in favor of service connection more probative than the negative opinion from the VA examiner. 

Current disability is shown by the Veteran's degenerative diagnoses of the lumbar spine, manifested by back pain.  An in-service injury is also established from the Veteran's August 1993 automobile accident and his occupational specialty involving heavy lifting.  Further, Dr. Q has provided competent and credible nexus opinions relating the Veteran's low back disability to his service.  Thus, in light of the evidence of record, the Board affords the Veteran the benefit of the doubt and finds that an award of service connection is warranted for a low back disorder.  See 38 U.S.C.A. § 5107(b).  





ORDER

Service connection for a low back disorder is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


